PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ROYSTER, Tommie, L.
Application No. 15/381,075
Filed: 15 Dec 2016
For: PHOSPHORESCENT EMITTING COMPOSITIONS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund filed September 3, 2020.  

The request for refund is GRANTED.

Applicant files the above request for refund of $1,000, stating that “[o]n January 29, 2020, Applicant filed a Petition for Revival and submitted the fee of $1,000. . . On June 10, 2020 . . . the Petition for Revival was dismissed. . . In response to the Decision on Petition, Applicant submitted a renewed Petition . . . including the Petition fee of $1,000. . . Accordingly, Applicant is requesting a refund of the Petition for Revival fee in the amount of $1,000. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,000 was refunded to petitioner’s credit card on December 23, 2020.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions